

	

		II

		109th CONGRESS

		2d Session

		S. 2308

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Specter (for

			 himself, Mr. Byrd,

			 Mr. Cochran, Mr. Harkin, Mr.

			 Inouye, Mr. Kennedy, and

			 Mr. Santorum) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Mine Safety and Health Act of 1977

		  to improve mine safety, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Mine Safety and Health Act of

			 2006.

		2.Improved

			 mandatory health and safety standardsSection 101 of the Federal Mine Safety and

			 Health Act of 1977 (30 U.S.C. 811) is amended by adding at the end the

			 following:

			

				(f)Establishing

				improved mandatory health and safety standardsNotwithstanding

				any other provision of this section regarding the promulgation of mandatory

				health and safety standards, and in addition to the requirements of any

				mandatory safety and health standard promulgated under this Act, the following

				shall be mandatory health and safety standards that apply to all coal or other

				mines:

					(1)Oxygen

				stationsAn operator shall strategically locate, within each area

				of an underground coal or other mine where miners are working, not less than 1

				oxygen station that can provide the average number of miners expected to be

				working in such area with not less than a 4-day supply of oxygen.

					(2)Wireless

				emergency tracking devicesAn operator shall make available to

				each miner a wireless emergency tracking device that will enable rescuers to

				locate the miner in the event of an accident or emergency.

					(3)Wireless

				communications devicesAn operator shall require that each miner

				working in an underground coal or other mine carry a wireless text messaging or

				other wireless communications device that will enable rescuers or mine

				operators to communicate with the miner.

					(4)Communications

				among rescue workersIn the event of a rescue operation, the

				operator of a coal or other mine shall ensure that communications relating to

				the rescue are transmitted only to the individuals participating in the rescue

				operation.

					(5)Secondary

				telephone serviceFor each area within an underground coal or

				other mine where a miner is working, an operator shall provide secondary

				telephone service, or equivalent 2-way communication facilities, between the

				surface and the underground mine at an entry separate from the location of

				existing telephone service or equivalent facilities, in order to increase the

				likelihood of maintaining communications between the miner and surface or

				rescue personnel in the event of an accident or

				emergency.

					.

		3.Reports, plan

			 reviews, and citations

			(a)Accident

			 investigations and internal reviewsSection 103 of the Federal Mine Safety and

			 Health Act of 1977 (30 U.S.C. 813) is amended—

				(1)in subsection

			 (a), by adding at the end the following: In the case of an investigation

			 of an accident or other occurrence relating to health or safety in a coal or

			 other mine, the Secretary, or the authorized representative of the Secretary,

			 shall conduct interviews of the miners regarding the accident or occurrence

			 without having a representative of the operator present.; and

				(2)in subsection (b), by adding at the end the

			 following: The Secretary shall promulgate regulations establishing rules

			 for conducting an investigation of any accident relating to health or safety in

			 a coal or other mine and for holding hearings relating to such investigation.

			 Not later than 30 days after completing such investigation or a review

			 regarding the Administration's response to such accident, the Secretary shall

			 submit the report regarding the investigation or review to the Committee on

			 Appropriations and the Committee on Health, Education, Labor, and Pensions of

			 the Senate and the Committee on Appropriations and the Committee on Education

			 and the Workforce of the House of Representatives..

				(b)Quarterly

			 review of certain plansSection 103 of the Federal Mine Safety

			 and Health Act of 1977 (30 U.S.C. 813) is amended by adding at the end the

			 following:

				

					(l)Quarterly

				reviewNotwithstanding any mandatory safety and health standard

				promulgated under this Act, the Secretary or the Secretary's authorized

				representative shall review the ventilation system and methane and dust control

				plan and the roof control plan of an operator at least once every 3

				months.

					.

			(c)Progress

			 checkSection 104(a) of the Federal Mine Safety and Health Act of

			 1977 (30 U.S.C. 814(a)) is amended by adding after the third sentence the

			 following: Not later than 24 hours after an operator has received a

			 citation under this subsection, an authorized representative of the Secretary

			 shall contact the operator to ensure that the operator is taking steps to abate

			 the violation in the reasonable time specified in the citation..

			4.Emergency call

			 centerSection 104 of the

			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 814) is amended by adding

			 at the end the following:

			

				(l)Emergency call

				center

					(1)In

				generalThe Secretary shall establish, within the Administration,

				a central communications emergency call center for all coal and other mine

				operations that shall be staffed and operated 24 hours a day, 7 days a week.

				All calls placed to the emergency call center shall be answered by an

				individual.

					(2)Contact

				listTo assist in the operation of the emergency call center, the

				Secretary shall provide the emergency call center with an emergency contact

				list that contains the contact information for all coal or other mines subject

				to this Act and shall update the contact list on a quarterly

				basis.

					.

		5.Penalties

			(a)Increased

			 penalties and user feesSection 110 of the Federal Mine Safety and

			 Health Act of 1977 (30 U.S.C. 820) is amended—

				(1)in subsection

			 (a)—

					(A)in the first sentence, by inserting before

			 the period , except that a flagrant violation may be assessed a civil

			 penalty of not more than $500,000;

					(B)in the second

			 sentence, by inserting , other than a flagrant violation, after

			 safety standard; and

					(C)by adding at the

			 end the following: In this subsection, the term flagrant

			 violation means a reckless or repeated failure to make reasonable

			 efforts to eliminate a known violation of a mandatory health and safety

			 standard that substantially and proximately caused, or reasonably could be

			 expected to cause, death or serious bodily injury.;

					(2)in subsection

			 (b), by striking $5,000 and inserting

			 $55,000;

				(3)in subsection

			 (d)—

					(A)by inserting

			 knowingly exposes miners to situations likely to cause death or serious

			 bodily injury, after operator who;

					(B)by striking

			 $25,000 and inserting $250,000; and

					(C)by striking

			 $50,000 and inserting $500,000;

					(4)in subsection

			 (e), by striking $1,000 and inserting

			 $20,000;

				(5)in subsection

			 (f), by striking $10,000 and inserting

			 $100,000;

				(6)by redesignating

			 subsections (i) through (k) and subsection (l) as subsections (j) through (l)

			 and subsection (o), respectively;

				(7)by inserting

			 after subsection (h) the following:

					

						(i)Failure to

				informAny operator who fails to inform the Secretary of a

				disaster relating to a coal or other mine within the 15-minute period following

				the occurrence of the disaster shall be subject to a civil penalty of not less

				than $100,000. The Secretary may waive the penalty under this subsection if the

				Secretary determines that the failure to inform within the time period was

				caused by circumstances outside the control of the

				operator.

						;

				and

				(8)by inserting

			 after subsection (l) (as so redesignated by paragraph (6)) the

			 following:

					

						(m)Minimum fine or

				penalty

							(1)Serious illness

				or injury hazardA fine or civil penalty assessed under this

				section for a violation of a mandatory health or safety standard, or other

				provision of this Act, that could cause serious illness or injury shall be in

				an amount of not less than $10,000.

							(2)Habitual

				violatorA fine or civil penalty assessed under this section, to

				any operator of a coal or other mine who habitually violates this Act, for a

				violation of a mandatory health or safety standard, or other provision of this

				Act, that could significantly and substantially contribute to a safety or

				health hazard shall be in an amount of not less than $20,000.

							(n)User

				feesAn operator who incurs a civil penalty or fine under this

				section shall, in addition to the amount of such penalty or fine, be assessed a

				user fee of $100 for each such penalty or fine. Such fees shall be collected by

				the Secretary to be deposited in an Administration account and shall be used to

				augment the amounts appropriated to the Administration for carrying out the

				following activities:

							(1)To reimburse

				operators for the cost of training, research and development, rescue teams,

				safe rooms, or other supplies or equipment for miner safety.

							(2)To enable the

				Administration to provide technical support, educational policy and

				development, and program evaluation and information activities in accordance

				with this

				Act.

							.

				(b)No reduction of

			 certain finesSection 105(d) of the Federal Mine Safety and

			 Health Act of 1977 (30 U.S.C. 815(d)) is amended in the first sentence by

			 inserting , except that the Commission shall not decrease a civil

			 penalty assessed for a flagrant violation, as defined in section 110(a), or for

			 a habitual violation after appropriate relief.

			6.Mandatory health

			 and safety trainingSection

			 115(a) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 825(a)) is

			 amended—

			(1)by redesignating

			 paragraph (5) as paragraph (7); and

			(2)by inserting

			 after paragraph (4) the following:

				

					(5)all miners shall

				receive initial training in the proper usage of wireless communications devices

				and shall receive refresher training courses on such usage not less often than

				once each calendar year;

					(6)each rescue team

				for the mine shall participate in a surprise, unannounced emergency rescue

				drill at an operating mine not less often than 2 times each calendar year;

				and

					.

			

